Citation Nr: 1046815	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-39 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for wedging 
deformity, T12 and L1, with low back syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision in which the RO in 
Wichita, Kansas denied a rating in excess of 50 percent for the 
Veteran's service-connected psychiatric disability and a rating 
in excess of 10 percent for the Veteran's service-connected spine 
disability. 

The Board observes that in written correspondence received on 
April 6, 2006, the Veteran indicated a desire to withdraw his 
claim for a rating in excess of 10 percent for his spine 
disorder.  However, in correspondence received on April 20, 2006, 
the Veteran expressed disagreement with the February 2006 rating 
decision.  Therefore, since the April 20, 2006, correspondence 
was a timely notice of disagreement with the February 2006 rating 
decision, the Board finds that the issue of a rating in excess of 
10 percent for wedging deformity, T12 and L1, with low back 
syndrome is properly before the Board on appeal.  See 38 C.F.R. 
§ 20.204 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Unfortunately, the Board finds that a remand of the Veteran's 
claims is necessary for additional development.  The Veteran was 
last afforded VA examinations for his claims in September 2005.  
Additionally, a review of the claims file indicates that the 
Veteran regularly receives treatment from VA Medical Centers 
(VAMCs) in Wichita, Kansas and Topeka, Kansas; however, there are 
no VA treatment records dated since November 2007 (Wichita VAMC) 
and May 2007 (Topeka VAMC) in the claims folder.  In light of the 
VA examinations being five years old, and the lack of any 
treatment records for the last three years, the Board finds that 
a remand is necessary to secure additional examinations and 
obtain current treatment records to ascertain the Veteran's 
levels of disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination must 
be conducted); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency and 
must be obtained if pertinent).  

Additionally, with regards to the Veteran's service-connected 
spine disorder, VA treatment records beginning in April 2006 
indicate that the Veteran has pain and numbness in his lower 
extremities.  The Board observes that the Veteran was denied 
service connection for degenerative joint disease, L5-S1, as 
secondary to the service-connected wedging deformity, T12 and L1, 
with low back syndrome in a December 2006 rating decision.  
Therefore, the VA examiner should address whether any 
radiculopathy is due to the service-connected wedging deformity, 
T12 and L1, with low back syndrome or whether it is due to the 
non-service connected degenerative joint disease, L5-S1.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of psychiatric and 
back treatment that the Veteran may have 
received from the Wichita, Kansas VA Medical 
Center (VAMC) since November 2007; and the 
Topeka, Kansas VAMC since May 2007.  If any 
such records identified by the Veteran are 
not available, he should be so informed, and 
notations as to the unavailability of such 
records and as to the attempts made to obtain 
the documents, should be made in the claims 
file.  All such available reports should be 
associated with the claims folder.

2.  Thereafter, accord the Veteran 
appropriate VA examinations to determine the 
current level of disability attributable to 
the Veteran's PTSD with major depression and 
spine disability.
The Veteran's claims file, including a copy 
of this remand, must be made available to the 
examiners for review in connection with the 
examinations.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and those reports should be 
incorporated into the examination and 
associated with the claims file.

   PTSD with Major Depression

The report of examination should contain 
an account of all manifestations of the 
disability found to be present.  The 
examiner should comment on the extent to 
which the service-connected PTSD with 
major depression impairs the Veteran's 
occupational and social functioning.  The 
examiner should assign an appropriate 
Global Assessment of Functioning (GAF) 
score and provide a rationale for the 
score assigned.

Wedging Deformity, T12 and L1, with Low 
Back Syndrome 

For the Veteran's thoracolumbar spine, the 
examiner should specifically undertake 
range of motion studies of the 
thoracolumbar spine and comment on the 
degree of disability due to functional 
losses such as pain, weakness, etc.  All 
functional losses should be equated to 
additional loss of motion (beyond that 
shown clinically).

The examiner should specifically address 
whether any adverse neurological 
abnormalities are the result of the 
Veteran's service-connected wedging 
deformity, T12 and L1, with low back 
syndrome or whether they are the result of 
non-service connected degenerative joint 
disease, L5-S1.  If any adverse 
neurological symptomatology is determined 
to be caused by his service-connected 
wedging deformity, T12 and L1, with low 
back syndrome, the examiner should 
determine if that symptomatology is best 
characterized as "slight," "moderate," 
"moderately severe," or "severe."  

3.  Ensure that the examination reports 
comply with this remand and answer the 
questions presented in this Remand.  If any 
report is insufficient, it should be returned 
to the examiner for necessary corrective 
action, as appropriate.

4.  Thereafter, readjudicate the issues 
remaining on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an appropriate opportunity to respond.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


